This is a motion to file original petition for mandamus in this Court, filed by Socony-Vacuum Oil Company, Inc., as successor to and for and in the name of Vacuum Oil Company, Inc., a New York corporation, as Relator, against the Honorable Thomas B. Coe, Judge of the 75th Judicial District Court of Liberty County, Texas, and against Cora Anne Brazier Turner and numerous other parties. The petition for mandamus accompanies the motion to file. The controversy here, *Page 591 
as shown by such accompanying petition, grows out of certain proceedings that have happened and are alleged to be about to happen in a certain suit now pending in the District Court of Liberty County, Texas, styled Cora Brazier Turner et al. v. Magnolia Petroleum Company, No. 7853, on the docket of said court.
We will not attempt to detail the questions of law here involved. It is sufficient to say that we do not think the petition presents matters that we should take jurisdiction of by original mandamus proceeding in this Court.
The motion to file the petition for mandamus is overruled. In overruling such motion, however, we do not in any way prejudge any questions of law presented therein which may later properly be presented to us on appeal in cause No. 7853, above mentioned.
Opinion adopted by the Supreme Court February 13, 1936.